          Case 3:18-cr-00034-VAB Document 71 Filed 08/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



UNITED STATES OF AMERICA :                           CRIMINAL No. 3:18CR34(VAB)

               V.                     :

SIDIKJON MAMADJONOV                   :




                    AMENDED NOTICE OF INTENT TO USE
          FOREIGN INTELLIGENCE SURVEILLANCE ACT INFORMATION


       The United States, through its undersigned attorney, hereby provides notice to defendant

Sidikjon Mamadjonov and to the Court, that pursuant to Title 50, United States Code, Section

1806(c), the United States intends to offer into evidence, or otherwise use or disclose in any

proceedings in the above-captioned matter, information obtained or derived from electronic

surveillance conducted pursuant to the Foreign Intelligence Surveillance Act of 1978 (FISA), as

amended, 50 U.S.C. §§ 1801-1812.

                                      Respectfully submitted,


                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY
                                      /s/
                                      DOUGLAS P. MORABITO
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar No. ct20962
                                      United States Attorney’s Office
                                      157 Church Street
                                      New Haven, Connecticut 06510
                                      (203) 821-3700
                                      Douglas.Morabito@usdoj.gov
          Case 3:18-cr-00034-VAB Document 71 Filed 08/26/19 Page 2 of 2




                                       STEVEN WARD
                                       Trial Attorney
                                       D.C Bar No. 395410
                                       Department of Justice, National Security Division
                                       950 Pennsylvania Ave., N.W.
                                       Washington, D.C. 20530
                                       (202) 305-2461
                                       Steven.Ward@usdoj.gov



                                        CERTIFICATION

       I hereby certify that on August 26, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the court’s CM/ECF System.



                                                /s/
                                               DOUGLAS P. MORABITO
                                               ASSISTANT UNITED STATES ATTORNEY
